DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9, 10, 12, 13, 15—19, 21—23, 27—32 are cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1—4, 8,  11, 14, 25, 26, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 2009/0137908 A1) in view of Marschner et al. (US 2018/0089863 A1) in view of Liu (US 2013/0221961 A1).
Regarding claim 1
Patwardhan discloses 
A method of characterizing the brain of a subject ([0012] & [0027]),                           comprising:
(a) performing a multispectral multislice magnetic resonance scan on the brain of a subject ([0027], FIG. 2A),


 (c) processing the directly acquired images to generate a plurality of quantitative maps of the brain indicative of a plurality of (MRI parameters of the subject ([0028]—[0028]),
Patwardhan does not explicitly teaches
“(b) storing image data indicative of a plurality of magnetic resonance weightings of each of a plurality of slices of the brain of the subject to provide directly acquired images 
(d) constructing a plurality of magnetic resonance images indicative of white matter structure from the quantitative maps, and
(e) generating a spatial entropy map of the brain of the subject from the plurality of magnetic resonance images; and/or generating a myelin water map of the brain of the subject from the plurality of magnetic resonance images”.
Marschner, however, teaches 
(b) storing image data indicative of a plurality of magnetic resonance weightings ([0015]) of each of a plurality of slices of the brain ([0015] & [0124] & [0129]) of the subject to provide directly acquired images ([0015])                            
(d) constructing a plurality of magnetic resonance images indicative of white matter structure ([0126]—[0129]) from the quantitative maps ([0026]), and
Patwardhan in view of Marschner do not explicitly teach 


“(e) generating a spatial entropy map of the brain of the subject from the plurality of magnetic resonance images; 
and/or generating a myelin water map of the brain of the subject from the plurality of magnetic resonance images.”
Liu, however, teaches 
(e) generating a spatial entropy map of the brain of the subject ([0014]--[0016]) from the plurality of magnetic resonance images ([0014]); 
and/or generating a myelin water map of the brain of the subject from the plurality of magnetic resonance images ([0003] & [0161])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “the plurality of brain slices and quantitative maps” as taught by Marschner as well as the “myelin and entropy maps” of Liu in the method of Patwardhan.
The justification for this modification would be to 1) match known 
anatomic images, including means of maximizing the correlation, mutual information, or joint between the susceptibility candidate .chi.(r) and a known anatomy, and 2) have a non-invasive way to measure myelin in white matter tracts ([0003], Liu). 
Regarding claim 2


Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Liu applied to claim 2 further teaches 
wherein in e) only a spatial entropy map is generated ([0014] map is of entropy and correlations—i.e., spatial).
Regarding claim 3
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
wherein in e) only a myelin water map is generated ([0003]).
Regarding claim 4
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Liu applied to claim 4 further teaches 
wherein in e) both a spatial entropy map and a myelin water map are generated ([0014] & [0003], it is inherent that both maps can be created—or simply of of each).
Regarding claim 8 
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Patwardhan applied to claim 8 further teaches 

wherein the multispectral multislice magnetic resonance scan of (a) comprises performing a 2D scan ([0027]—[0029]).
Regarding claim 11
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Patwardhan applied to claim 11 further teaches 

wherein the multispectral multislice magnetic resonance scan of (a) comprises performing a 3D scan ([0028] & [0034]).
Regarding claim 14
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
wherein (b) comprises storing the directly acquired images ([006]—[0067]).         
Regarding claim 25
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Liu applied to claim 25 further teaches 
wherein the myelin water mapping in (e) comprises performing thresholding ([0007]—[0009]), binarization ([0069]), and masking ([0008]—[0010] & [0068])
Marschner applied to claim 25 further teaches 

of a PD map to reveal the skeleton of the axon fiber network corresponding to the water trapping within the myelin sheath ([0015]).
Regarding claim 26
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Liu applied to claim 26 further teaches 
wherein (e) comprises performing an algorithm selected from the group consisting of calculating anatomically localized spatial entropy measures, global spatial entropy measures, anatomically localized myelin water measures, and/or global myelin water measures ([0076]—[0084], the algorithm calculated the entropy and myelin water content ([0002]—[0003]).
Regarding claim 33
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Liu applied to claim 33 further teaches 
further comprising determining the total spatial entropy ([0014] & [0025])                      content of the brain of the subject ([006] & [0044] & [0047]).                                      
Claims 5—7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 2009/0137908 A1) in view of Marschner et al. (US 


2018/0089863 A1) in view of Liu (US 2013/0221961 A1) in view of Tourapis et al. (US 2019/0087978 A1).
Regarding claim 5 
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Patwardhan in view of Marschner in view of Liu do not explicitly teach 
“wherein in e) the spatial entropy map is generated using an integer disk radius of from 3 to 5 pixels”.
Tourapis, however, teaches 
Multiple points projected onto the same pixel ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “entropy map of many pixels” as taught by Tourapis in the method of Patwardhan in view of Marschner in view of Liu.
The justification for this modification would be to produce and MRI image with more resolution and more diagnostic value. 
Regarding claim 6
Patwardhan in view of Marschner in view of Liu in view of Tourapis,       teach the method of claim 5, 
Tourapis applied to claim 6 further teaches 

wherein in e) the spatial entropy map is generated using a disk radius of 4 ([0123] & [0127]).
Regarding claim 7
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Patwardhan in view of Marschner in view of Liu do not explicitly teach 
“wherein in e) the spatial entropy map is generated using disk radius of from 3.5 to 4.5”.
Tourapis, however, teaches 
wherein in e) the spatial entropy map is generated using disk radius of from 3.5 to 4.5 ([0123] & [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “entropy maps” as taught by Tourapis in the method of Patwardhan in view of Marschner in view of Liu.
The justification for this modification would be to use a video compression scheme that can save bandwidth. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 2009/0137908 A1) in view of Marschner et al. (US 


2018/0089863 A1) in view of Liu (US 2013/0221961 A1) in view of Van Den Brink (US 2018/0321345 A1). 
Regarding claim 20
Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Patwardhan in view of Marschner in view of Liu do not explicitly teach 
“wherein (d) comprises performing a synthetic MRI scan”.
Van Den Brink, however, teaches 
wherein (d) comprises performing a synthetic MRI scan ([0002]).                   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “synthetic scan” as taught by Van Der Brink in the method of Patwardhan in view of Marschner in view of Liu.
The justification for this modification would be to calculate data using different imaging modalities ([0002], Van Der Brink).  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 2009/0137908 A1) in view of Marschner et al. (US 2018/0089863 A1) in view of Liu (US 2013/0221961 A1) in view Borden et al. (US 2013/0289398 A1). 
Regarding claim 24

Patwardhan in view of Marschner in view of Liu teach the method of claim 1, 
Liu applied to claim 24
wherein the myelin water mapping ([0003] & [0014]) (which correlate with short T1 components of the white matter ([0003] & [0044]).
Patwardhan in view of Marschner in view of Liu do not explictily teach 
“in (e) comprises thresholding R1-weighted synthetic images to isolate large signal pixels”.
Borden, however, teaches 
in (e) comprises thresholding R1-weighted synthetic images to isolate large signal pixels ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “R1 weighted imaging” as taught by Borden in the method of Patwardhan in view of Marschner in view of Liu.
The justification for this modification would be to achieve a lanthanide-coated microbubble can allow detection of the location and intensity of ultrasound-induced microbubble destruction ([0004], Borden). 
	

	

Claim 34—37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan (US 2009/0137908 A1) in view of Marschner et al. (US 2018/0089863 A1) in view of Liu (US 2013/0221961 A1) in view of Badeer (US 2018/0168500 A1). 
Regarding claim 34
Patwardhan in view of Marschner in view of Liu teach the method of claim 33, 
Patwardhan in view of Marschner in view of Liu do not explicitly teach 
“further comprising comparing the total entropy of the brain of the subject to a total entropy standard of a defined subject parameter”.
Badeer, however, teaches 
further comprising comparing the total entropy of the brain of the subject to a total entropy standard of a defined subject parameter ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “entropy comparisons” as taught by Badeer in the method of Patwardhan in view of Marschner in view of Liu.
The justification for this modification would be to implement of a method of dealing with brain injury with different age subjects. 
Regarding claim 35 

Patwardhan in view of Marschner in view of Liu in view of Badeer teach the method of claim 34.
Badeer applied to claim 35 further teaches 
wherein the defined subject parameter is one or a combination of any two or more of age, gender, ethnicity, cognition status, state of physical health, and state of mental health ([0048]).
Regarding claim 36
Patwardhan in view of Marschner in view of Liu in view of Badeer teach the method of claim 35.
Badeer applied to claim 36 further teaches 
wherein the total entropy measured for the subject is higher than the total entropy standard for the defined subject parameter and the subject is determined to have a condition correlated to the parameter ([0024]—[0026]).
Regarding claim 37
Patwardhan in view of Marschner in view of Liu in view of Badeer teach the method of claim 35.
Badeer applied to claim 37 further teaches 
wherein the total entropy measured for the subject is lower than the total entropy standard for the defined subject parameter and the subject is determined to 


not have a condition correlated to the parameter ([0067], biomarkers could indicate a condition correlated to a parameter or could not).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Liu (US 2013/0221961 A1) in view of Jesmanowicz et al. (2012/0319686 A1)
Regarding claim 38
Liu discloses 
A system configured for characterizing the brain of a subject ([0016])              by generating a spatial entropy map of the brain of the subject from the plurality of magnetic resonance images ([0014] & [0025]); 
and/or generating a myelin water map of the brain of the subject from the plurality of magnetic resonance images ([0003] & [0161]); 
Liu does not explicitly teach 
“the system comprising:
i) a magnetic resonance imaging machine configured to apply an external magnetic field and a plurality of excitation pulses to a subject in the magnetic resonance imaging machine;
il) a control system connected to the magnetic resonance imaging machine and configured to perform the method of any one of claims 1 to 37; and
ill) a computer processor configured to receive magnetic resonance image data and render a connectome from the data”.

Jesmanowicz, however, teaches 
the system comprising:
i) a magnetic resonance imaging machine configured to apply an external magnetic field and a plurality of excitation pulses to a subject in the magnetic resonance imaging machine ([0015]);
il) a control system connected to the magnetic resonance imaging machine and configured to perform the method of any one of claims 1 to 37 (FIG. 1, Ref 130, [0038]); and
ill) a computer processor configured to receive magnetic resonance image data and render a connectome from the data ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “plurality of excitation pulses/controllers” as taught by Jesmanowicz in the method of Liu.
The justification for this modification would be to exact simultaneous multi-slice imaging on the brain. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Frederick Wenderoth/ 
Examiner, Art Unit 2852